Citation Nr: 0605548	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for right shoulder 
rotator cuff syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to March 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Board first considered this appeal in April 2005 and 
determined that additional development was needed.  As such, 
the appeal was remanded.  All requested development was 
performed and the matter is now properly returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has slight impairment of the left knee due to 
instability with degenerative changes and flexion limited to 
100 degrees with painful motion.

3.  The veteran has limited movement in his right shoulder 
equivalent to limitation at shoulder level due to weakness in 
resistive motion and abduction limited to 90 to 110 degrees.

4.  The veteran does not experience additional disability in 
his right shoulder due to painful motion attributed to 
degenerative changes.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for post-
operative chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a 10 percent evaluation for traumatic 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261 (2005); VAOPGCPREC 23-97; VAOPGCPREC 9-98.

3.  Criteria for a rating higher than 20 percent for right 
shoulder rotator cuff syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in September 2001, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice prior to the AOJ 
decision here on appeal, in keeping with Pelegrini.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and 
affording him the opportunity to give testimony before the 
Board in February 2004.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that his disabilities are more severe 
than rated.  He complains of painful motion in his left knee 
and right shoulder and requests that additional ratings be 
assigned based on the medical findings of degenerative 
changes in both joints.  The veteran does not require medical 
attention on a regular basis, but wears a brace on his knee 
to assist with stability during work.

The veteran credibly testified before the Board that he 
worked full-time as a forklift operator and had difficulty 
climbing into and out of the machinery.  He stated that he 
feared losing his job because he would not be able to perform 
duties if he were placed on the assembly line and had to 
stand all day.  The veteran did not say that he missed work 
on a regular basis due to left knee and/or right shoulder 
disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Knee

The veteran's left knee has been evaluated using criteria of 
38 C.F.R. Section 4.71a, Diagnostic Code 5257, which allows 
for assignment of ratings when there is evidence of 
impairment of a knee due to recurrent subluxation or lateral 
instability.  Specifically, a 30 percent rating is assigned 
when there is evidence of severe impairment, a 20 percent 
rating is assigned when there is evidence of moderate 
impairment, and a 10 percent rating is assigned when there is 
evidence of slight impairment.

The Board also notes at this juncture that when rating a knee 
disability under Diagnostic Code 5257, a separate rating may 
be assigned under 38 C.F.R. Section 4.71a, Diagnostic Code 
5003, when there is evidence of additional disability due to 
arthritis.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  
Diagnostic Code 5003 allows for rating disabilities of the 
joints by the level of limitation of motion when there is x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. Section 4.14.

Knee disabilities may also be evaluated based on limitation 
motion.  Diagnostic Code 5260 allows for the assignment of a 
10 percent rating when flexion is limited to 45 degrees; 
Diagnostic Code 5261 allows for the assignment of a 10 
percent rating when extension is limited to 10 degrees.  
38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

The medical evidence shows that the veteran has received a 
number of injections in the left knee to assist with the 
build-up of cartilage in order to manage his pain.  He has 
reported success with the injections.  Magnetic resonance 
imaging (MRI) performed in February 2004 showed joint 
effusion and a probable torn lateral collateral ligament.

Upon VA examination in December 2001, the veteran complained 
of knee pain and related that he walked about thirty minutes 
on a treadmill three or four times per week.  He had full 
extension in the knee and flexion to 120 degrees.  There was 
slight crepitus and some tenderness about the medial aspect 
of the left knee.  There was no laxity and no fluid on the 
knee.

Upon VA examination in April 2005, the veteran again 
complained of pain; he also related having some instability 
requiring the use of a knee brace during work hours and the 
occasional use of a cane.  The veteran did not complain of 
incoordination and there was no evidence of excess 
fatigability.  The veteran maintained full extension in the 
left knee, but his flexion was limited to 100 degrees without 
any evidence of pain.  He had marked subpatellar crepitus and 
joint-line tenderness; there was no effusion or instability.  
The examiner noted that the ligaments appeared intact.  X-
rays showed degenerative changes.

Given the evidence as outlined above, the Board finds that 
the veteran has a slight impairment of the left knee due to 
complaints of instability.  There is no evidence of symptoms 
equating to greater than slight instability.  A rating higher 
than 10 percent under Diagnostic Code 5257 cannot be assigned 
because the evidence, medical and otherwise, does not support 
a finding of moderate impairment due to recurrent subluxation 
or lateral instability.  Although the veteran has complaints 
of instability, current findings show no instability and 
there is no suggestion in the record that the veteran 
experiences recurrent subluxation.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent rating assigned under Diagnostic 
Code 5257.  

The veteran does have degenerative changes, pain on motion, 
and flexion limited to 100 degrees.  With consideration that 
arthritis of the left knee exists, and pain on motion of the 
left knee has been shown, the Board concludes that the 
evidence is in equipoise with respect to whether or not a 
separate 10 percent evaluation is warranted for 
osteoarthritis of the left knee.  In resolving all doubt in 
the veteran's behalf, a separate 10 percent evaluation for 
arthritis of the left knee with painful motion is warranted.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); 
VAOPGCPREC 9-98.  However, a preponderance of the evidence is 
against a higher evaluation based upon the above analysis, 
indicating that greater limitation of motion is not 
demonstrated.

Shoulder

The veteran's right shoulder disability has been evaluated 
using criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5203, which allows for assignment of ratings when there is 
evidence of impairment of the clavicle or scapula.  
Specifically, a 20 percent rating is assigned when there is 
evidence of dislocation or nonunion with loose movement.  A 
rating higher than 20 percent may be assigned under 
Diagnostic Code 5200 when there is evidence of ankylosis, 
under Diagnostic Code 5201 when there is evidence of 
limitation of motion midway between the side and the shoulder 
level, or under Diagnostic Code 5202 when there is evidence 
of recurrent dislocation at the scapulohumeral joint.

The treatment records show that the veteran underwent 
arthroscopic surgery in April 2001, including subacromial 
decompression and the removal of loose bodies in the 
subacromial space.  The veteran reported that he had good 
success with the surgery, but that his pain returned shortly 
thereafter to a lesser degree.  He complains of difficulty 
lifting.

Upon VA examination in December 2001, the veteran related 
that he had difficulty lifting over forty pounds and had pain 
in the right shoulder.  He had anterior flexion to 160 
degrees, abduction to 90 degrees, and external rotation to 80 
degrees with pain.  There was marked tenderness in the right 
biceptal groove.  The veteran had normal grip strength.

Upon VA examination in April 2005, the veteran complained of 
limited ability to lift, pain with adduction and flare-ups 
with repetitive motion; there were no complaints of 
incoordination or excess fatigability.  The veteran had 140 
degrees of flexion in both of his shoulders, but his right 
shoulder abduction was limited to 110 degrees and his 
adduction was limited to 20 degrees; all motion was without 
evidence of pain.  There was no crepitation on rotary motion, 
but there was slightly weaker resistive motion on the right 
and a slight decrease in grip strength.  X-rays showed 
degenerative changes.

Given the evidence as outlined above, the Board finds that 
there is no evidence of dislocation or nonunion of the 
clavicle or scapula so as to allow for the assignment of a 
compensable rating under Diagnostic Code 5203.  The veteran 
does, however, have limited movement in his right shoulder 
equivalent to limitation at shoulder level due to weakness in 
resistive motion and abduction limited to 90 to 110 degrees.  
Limitation to 90 degrees is shoulder level and that was found 
upon examination in December 2001.  Notwithstanding the 
current finding of abduction limited to 110 degrees 
currently, the Board finds that the most favorable evidence 
to the veteran should be considered when determining the 
appropriate rating.  As such, the current 20 percent rating 
is the most favorable rating for assignment.

A rating higher than 20 percent cannot be assigned because 
there is no evidence of ankylosis, limitation of motion 
midway between the side and the shoulder level, or recurrent 
dislocation at the scapulohumeral joint.  Additionally, a 
separate rating may not be assigned based on the finding of 
degenerative changes in the right shoulder because the 
disability attributed to arthritis, painful motion, was 
considered when assigning the current 20 percent rating under 
Diagnostic Code 5201.  Consequently, a rating higher than 20 
percent is denied.



Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for either of his disabilities and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
knee and shoulder pain has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, in light of the fact that the veteran maintains full-
time employment and does not require regular medical 
treatment for his disabilities, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairments experienced by the 
veteran.  As such, higher ratings are also denied on an 
extra-schedular basis.


ORDER

A rating higher than 10 percent for post-operative 
chondromalacia of the left knee, evaluated under Diagnostic 
Code 5257, is denied.

A 10 percent evaluation for osteoarthritis of the left knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A rating higher than 20 percent for right shoulder rotator 
cuff syndrome is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


